Shipman, J.
The complainants’ bill for an alleged infringement of their trade-marlc makes profert of the trade-mark, and of the alleged infringement, and exhibits of the boxes and the devices, and symbols thereon, which are used by each party accompany the bill. The defendant has demurred, upon -the ground that the plaintiffs’ bill shows that they have no case. Upon the hearing of the demurrer the complainants did not appear. An inspection of the boxes shows palpably that there is no infringement. The demurrer is sustained.